                        Case 2:20-cv-01035-TLN-KJN Document 19 Filed 08/03/20 Page 1 of 1

                    1

                    2

                    3

                    4

                    5

                    6

                    7

                    8                                  UNITED STATES DISTRICT COURT
                    9                                  EASTERN DISTRICT OF CALIFORNIA
                  10

                  11    JOSEPH R. TOMELLERI,                               Case No. 2:20-cv-01035-TLN-KJN
                  12                      Plaintiff,                       ORDER GRANTING STIPULATED
                                                                           APPLICATION FOR EXTENSION OF
                  13           v.                                          TIME FOR DMB REALTY, INC. TO
                                                                           FILE RESPONSE TO COMPLAINT
                  14    DMB ASSOCIATES, INC.; DMB
                        DEVELOPMENT, LLC; DMB/HIGHLANDS
                  15    GROUP, LLC; LAHONTAN, LLC;
                        LAHONTAN GOLF CLUB; DMB REALTY,
                  16    INC.; MARTIS CAMP REALTY, INC.,
                  17                      Defendants.
                  18

                  19           The Court, having reviewed the Stipulated Application for Extension of Time for DMB

                  20    Realty, Inc. to File Response to Complaint, and good cause appearing:

                  21           IT IS HEREBY ORDERED that the deadline for Defendant DMB Realty, Inc. to file a

                  22    response to the Complaint is extended to August 10, 2020.

                  23

                  24           DATED: July 31, 2020

                  25
                                                                               Troy L. Nunley
                  26                                                           United States District Judge
                  27

                  28
FENNEMORE CRAIG, P.C.

       PHOENIX
